Title: To Alexander Hamilton from James McHenry, 16 May 1800
From: McHenry, James
To: Hamilton, Alexander


War Department16th. May 1800
Sir,
I have recieved the following directions from the President of the United States—“I request you, to transmit copies of the Law, for reducing the twelve regiments to Major Generals Hamilton and Pinckney, and also to the Commandants of Brigades, with orders to the Major Generals to make immediate arrangements reducing those regiments on the 14th day of June.”
In compliance therewith, I do myself the honor, to inclose a printed copy of the Law mentioned, and request—That Major General Hamilton, and Major General Pinckney, will give the most prompt, and efficient orders, to insure, the reduction of the contemplated regiments, on the 14th day of June next ensuing.
The Major Generals will also be pleased, to enjoin those officers, and others, who have the Custody of Arms, Camp Equipage, or military stores, to observe the directions of the Superintendant of Military [Stores], with respect to their transportation and deposit.
General Hamilton will give the necessary orders to the Pay Master General, relative to the pay of the officers, and men to be discharged.
I am Sir   with great respect   your obedt hble servant
James McHenry
Major General Alexander Hamilton.
